DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Halaas et al. (US 6,760,744 B1) in view of Dukatz (US 2017/0339021 A1), and in further view of Richter et al. (US 2016/0342447 A1).

Regarding claim 1, Halaas teaches the invention substantially as claimed including a computer-implemented method, comprising: 
under control of one or more processors (Col. 1, line 32: processors): 
identifying model attributes associated with a data model (Col. 1 line 60 through Col. 2, lines 16: A partitionable search problem can be defined as a problem where a query about a relation between an object x and an object set corresponds to a repeated use of a commutative and associative binary operator b which has an identity and a primitive query which is applied between a new object x and each element f in the set F); 
determining a partitionable state of the data model, based at least in part on the model attributes (Col. 1 line 60 through Col. 2, lines 16: Col. 1 line 60 through Col. 2, lines 16: A binary parallel processor of this kind may for instance be well suited for handling decomposable or partitionable data processing problems, for instance searching in large information volumes. A partitionable search problem can be defined as a problem where a query about a relation between an object x and an object set corresponds to a repeated use of a commutative and associative binary operator b (i.e., attributes) which has an identity and a primitive query which is applied between a new object x and each element f in the set F. One then has a partitionable search problem when the logic function OR is combined with the primitive query "is x=f" applied between the object x and each element f i F. As mentioned by Stolfo & al a problem which consists of answering a query about set F, may be answered by combining the answers of the queries applied to arbitrary subsets of F. The problem is in other words partitionable or decomposable and well suited for rapid execution by means of parallel processing); 
partitioning the data model based at least in part on the partitionable state (Col. 1 line 60 through Col. 2, lines 16: The set F is partitioned in a number of arbitrary subsets); 
executing, at individual network devices, individual partitioned segments of the data model (Col. 1, lines 27-29: the processing can be made more effective by being realized in parallel; Col. 2, lines 8-16: The problem is in other words partitionable or decomposable and well suited for rapid execution by means of parallel processing. The set F is partitioned in a number of arbitrary subsets equal to the number of available processors. The primitive query q is then applied in parallel in each processor between the unknown x which is communicated to all processors and the locally stored element f in the set F; Col. 5 lines 4-6: the circuit P1 is configured as a tree network with n+1 levels); and
combining the set of results data into an aggregated set of results data (Col. 2, lines 15-16: The results are then combined in parallel).
	
Halaas discusses data partitioning problems but Halaas does not expressly teach the data partitioning problem being a data model;
executing, at individual network devices, a synthetic workload corresponding to individual partitioned segments of the data model;
assigning the individual partitioned segments of the data model to the individual devices based on the executed synthetic workload; and
 capturing, from the individual network resources, a set of results data associated with the individual partitioned segments.

However, Dukatz teaches method for deployment of portions of a model in different devices across a distributed system. Further, Dukatz teaches a data model (Abstract: deploying portions of a model used in a cognitive computing process for execution on respective devices in a distributed system);
executing, at individual network devices, a synthetic [test] workload corresponding to individual partitioned segments of the data model ([0033] For example, for each device that is to be considered, the accuracy benchmarking module 212 determines an accuracy of a particular device with respect to the model (or portion of the model) the particular device could be tasked with. In some implementations, the accuracy benchmarking module 212 provides a benchmark list including one or more devices, and, for each device, one or more accuracies of the device with respect to a model, and/or portions of the model.; [0034] the accuracy is determined by providing test data and computer-executable instructions (e.g., for executing the model (or portion of the model)) to a test device (i.e., synthetic workload), the test device being the same make/model of the device that is provided in the respective system, obtaining results from the test device, and determining the accuracy of the device based on the results and known results.);
assigning the individual partitioned segments of the data model to the individual devices based on the executed synthetic [test] workload (Fig. 3, Step 308 Execute deployment plan; [0035] In some implementations, the deployment planning module 214 receives the list of devices 202 (e.g., from computer-readable/-writable memory), and the benchmark list from the accuracy benchmarking module 212. In some implementations, the deployment planning module 214 provides a deployment plan for deploying at least a portion of the model to at least one system, and at least one device within the at least one system. In some examples, the deployment plan is provided based on capabilities, benchmark values, and/or technical costs associated with the devices. In some examples, technical costs can include technical costs (e.g., processors, memory, bandwidth required to process the model (or portion of the model)).; [0036] In one example, it can be determined that a first device and a second device are both sufficiently accurate to process a particular portion of a model, but that the first device provides a larger amount of the data to be processed in the portion of the model than the second device. In view of this, it can be determined that transmitting data from the second device to the first device would consume a lower amount of bandwidth than transmitting data from the first device to the second device. Consequently, the first device can be assigned the task of executing the portion of the model as part of the deployment plan, thereby reducing bandwidth usage.; [0037] the deployment plan includes a list of devices (and associated unique identifiers), and one or more tasks each device is to perform. Example tasks can include receive data, process model (or portion of model), transmit data, and the like.; [0040] the model deployment module 216 executes the deployment plan.); and 
capturing, from the individual network resources, a set of results data associated with the individual partitioned segments ([0044] Results are received (310). In some examples, results are received at a back-end system from one or more devices, to which at least a portion of the model was distributed for processing. In some examples, each result is a result provided by a respective device executing a respective portion of the model. The results are processed to provide output (312). For example, the back-end system processes the results in a remainder of the model to provide an output for the model as a whole. In some examples, the output is directed to the content review process.).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Halaas of determining whether a query/data model is partitionable based on attributes with the teachings of Dukatz on testing networked devices for capabilities, performing placement of submodels, and capturing results of sub-problems prior to merging the results. The modification would have been motivated by the desire of ensuring all sub-query results are taken into account in the output, thereby ensuring correct results.
	
While Dukatz teaches a sample test data and instructions provided to the distributed devices to determine eligibility, neither Halaas nor Dukatz expressly teaches the sample test data to be a synthetic workload.
	
However, Richter teaches a synthetic workload ([0017] Verifying an accuracy of the synthetic workload ensures that a latter identification of one or more candidate computing platforms for migration, is well substantiated. Thus, once an accuracy of the synthetic workload has been verified, a recommendation may then be made of the candidate computing platforms with the most optimal performance, and the synthetic workload may be re-deployed onto one or more recommended candidate computing platforms. [0019] The term “synthetic workload” as used herein describes a workload that is generated based on different workload patterns of original environment. A synthetic workload can be generated to represent characteristics similar to a stable workload, a growing workload, a cyclic or bursting workload, or an on-and-off workload pattern of the original environment. Key performance and utilization statistics may measure performance of key system components such as but not limited to CPU operations, memory operations, data file input/output operations, and database input/output operations. [0037] In the illustrated example, the workload simulation module 214 may generate a synthetic workload using user-generated workload data received from the monitoring module 212. The purpose of generating a synthetic workload is to simulate the user-generated workload monitored on the original computing platform. In doing so, a simulated synthetic workload may then be deployed on one or more candidate computing platforms to measure their respective service level capability. The service level capabilities of each candidate computing platform may then be used to recommend a computing platform for migration of data from the original computing platform.).
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Richter with the teachings of Halaas and Dukatz to utilize a synthetic workload to determine whether candidate platforms are capable of offering the respective service level.

Regarding claim 2, Halaas teaches wherein the partitionable state indicates whether the model attributes are partitionable from the data model to form the individual partitioned segments, and whether the individual partitioned segments are re-combinable to re-form the data model (Col. 1 line 60 through Col. 2, lines 16: Col. 1 line 60 through Col. 2, lines 16: A binary parallel processor of this kind may for instance be well suited for handling decomposable or partitionable data processing problems, for instance searching in large information volumes. A partitionable search problem can be defined as a problem where a query about a relation between an object x and an object set corresponds to a repeated use of a commutative and associative binary operator b (i.e., attributes) which has an identity and a primitive query which is applied between a new object x and each element f in the set F. One then has a partitionable search problem when the logic function OR is combined with the primitive query "is x=f" applied between the object x and each element f i F. As mentioned by Stolfo & al a problem which consists of answering a query about set F, may be answered by combining the answers of the queries applied to arbitrary subsets of F. The problem is in other words partitionable or decomposable and well suited for rapid execution by means of parallel processing).

Regarding claim 3, Halaas teaches further comprising: determining whether the model attributes are commutative attributes, and wherein, determining the partitionable state of the data model is further based at least in part on whether the model attributes are the commutative attributes (Col. 1 line 60 through Col. 2, lines 16: Col. 1 line 60 through Col. 2, lines 16: A partitionable search problem can be defined as a problem where a query about a relation between an object x and an object set corresponds to a repeated use of a commutative and associative binary operator b which has an identity and a primitive query which is applied between a new object x and each element f in the set F.).

Regarding claim 5, Dukatz teaches further comprising: 
analyzing the individual network resources to determine resource capability (Fig. 2, See Device List 202, Components 204, and Capabilities 206; [0013] In some examples, a deployment plan is provided, and models, or portions of models, are deployed based on the deployment plan. In some examples, benchmarking and the deployment plan are provided based on a library of devices, capabilities of respective devices, and optimal compute settings for analytics on respective devices.); and 
selecting the individual network resources to process the individual partitioned segments, based at least in part on the resource capability ([0035] the deployment plan is provided based on capabilities, benchmark values, and/or technical costs associated with the devices.).

Regarding claim 9, it is a media/product claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.

Regarding claim 11, Halaas teaches wherein the acts further comprise: identifying model attributes associated with the data model, and wherein, partitioning the data model is further based at least in part on the model attributes (Col. 1 line 60 through Col. 2, lines 16: A partitionable search problem can be defined as a problem where a query about a relation between an object x and an object set corresponds to a repeated use of a commutative and associative binary operator b which has an identity and a primitive query which is applied between a new object x and each element f in the set F ).  

Regarding claim 15, it is a media/product claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale above.

Claims 4, 6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Halaas, Dukatz, and Richter, as applied to claim 1, in further view of Abadi et al. (US 2011/0302151 A1).

Regarding claim 4, Halaas, Dukatz, and Richter do not expressly teach further comprising: 
analyzing the individual partitioned segments to determine processing demand; and 
selecting the individual network devices to process the individual partitioned segments based at least in part on the processing demand.

However, Abadi teaches analysis the individual partitioned segments to determine processing demand ([0037] The job tracker 142 can handle runtime scheduling of data processing jobs 152, 154 (e.g., MapReduce jobs) and maintain information on each task tracker 122's load (i.e., demand) and available resources. The task trackers 122 can handle processing of processing of part or all of the data processing jobs that are assigned to them by the job tracker 142. Each processing job can be broken down into various phases, each of which includes a plurality of sub-tasks or sub-phases that perform processing based on the number of data blocks that require such processing.); and 
selecting the individual network devices to process the individual partitioned segments based at least in part on the processing demand ([0037] The job tracker 142 assigns tasks/sub-phases to task trackers 122 based on locality and load balancing.).
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Abadi with the teachings of Halaas, Dukatz, and Richter to determine how to schedule the partitioned tasks to available processing elements . The modification would have been motivated by the desire of ensuring load balancing is achieved.

Regarding claim 6, Abadi teaches further comprising: setting an affinity of the individual network devices to process the individual partitioned segments ([0037] The job tracker 142 assigns tasks/sub-phases to task trackers 122 based on locality and load balancing. Locality can be determined by matching task trackers 122 to appropriate tasks that process data, which is local to them.).

Regarding claim 13, Abadi teaches wherein the acts further comprise: identifying network devices that are available to process the user input ([0037] The job tracker 142 can handle runtime scheduling of data processing jobs 152, 154 (e.g., MapReduce jobs) and maintain information on each task tracker 122's load and available resources (i.e., availability). The task trackers 122 can handle processing of processing of part or all of the data processing jobs that are assigned to them by the job tracker 142. Each processing job can be broken down into various phases, each of which includes a plurality of sub-tasks or sub-phases that perform processing based on the number of data blocks that require such processing…he job tracker 142 can perform load-balancing by ensuring all available task trackers are assigned tasks. Task trackers 122 regularly update the job tracker 142 with their status through "heartbeat messages." A heartbeat message is a message sent from an origin (i.e., a task tracker) to a destination (i.e., a job tracker) that enables the destination to identify if and when the origin fails or is no longer available.); and 
determining a computational demand for processing the data model on the network devices, wherein partitioning is based on computational demand being greater than a predetermined processing threshold ([0035] Distribution of tasks can be done based on node availability and capacity. For example, a node cannot receive more data than it can optimally store and/or handle/manage. If data is to be loaded into the database nodes, the data can be broken up/partitioned into a plurality of portions and distributed across nodes based on various factors, including but not limited to, capacity, node's ability to process specific data, etc. Upon distribution of data and/or tasks to independent nodes, each node can be configured to process the tasks/data and the system 100 can be configured to coordinate such processing and node performance (e.g., a job tracker 142 can be configured to coordinate and monitor node-processing and performance). [0037] The job tracker 142 can handle runtime scheduling of data processing jobs 152, 154 (e.g., MapReduce jobs) and maintain information on each task tracker 122's load (i.e., demand) and available resources. The task trackers 122 can handle processing of processing of part or all of the data processing jobs that are assigned to them by the job tracker 142. Each processing job can be broken down into various phases, each of which includes a plurality of sub-tasks or sub-phases that perform processing based on the number of data blocks that require such processing).

Regarding claim 14, it is a media/product claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale above.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Halaas, Dukatz, and Richter, as applied to claim 1, in further view of Lam et al. (US 2013/0347005 A1).

Regarding claim 7, Halaas, Dukatz, nor Richter expressly teach further comprising: 
receiving, from a user device, near-real-time input for analysis via the data model, and wherein, the analysis of the individual partitioned segments of the data model is based at least in part on the near-real-time input.
	
However, Lam teaches further comprising: 
receiving, from a user device, near-real-time input for analysis via the data model, and wherein, the analysis of the individual partitioned segments of the data model is based at least in part on the near-real-time input ([0005] MapReduce has emerged as a popular method for processing large data sets or "big data." Using MapReduce, a developer simply writes a map function and a reduce function. The system automatically distributes the workload over a cluster of commodity machines, monitors the execution, and handles failures. In the past few years, however, not just big data, but fast data, i.e., high-speed real-time and near-real-time data streams, has also exploded in volume and availability. Prime examples include sensor data streams, real-time stock market data, and social-media feeds such as Twitter, Facebook, YouTube, Foursquare, and Flickr. The emergence of social media in particular has greatly fueled the growth of fast data, with well over 4000 tweets per second (400 million tweets per day), 3 billion Facebook likes and comments per day, and 5 million Foursquare checkins per day. [0059] FIG. 3B illustrate an example of a mapper class 306, that likewise includes attributes 308 and methods 310 to facilitate processing input event streams and publishing output event streams. The mapper class 306 may define subscription and publication attributes that function the same as for the updater class 300, that is they define one or more input event streams (e.g. input event key(s)) and one or more output event streams (e.g. output event key(s)).).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lam with the teachings of Halaas, Dukatz, and Richter to perform parallel operations on streaming data. The modification would have been motivated by the desire of an improved method for performing a map-reduce type operation for streaming data with very low latency (See Lam’s [0008]).

Regarding claim 8, Lam teaches further comprising: analyzing the near-real-time input to identify input attributes, and wherein partitioning the data model is further based at least in part on the input attributes ([0005] near-real-time data streams; [0059] FIG. 3B illustrate an example of a mapper class 306, that likewise includes attributes 308 and methods 310 to facilitate processing input event streams and publishing output event streams. The mapper class 306 may define subscription and publication attributes that function the same as for the updater class 300, that is they define one or more input event streams (e.g. input event key(s)) and one or more output event streams (e.g. output event key(s)); [0060] The methods 310 may likewise include subscription and publication methods. The subscription method enables an instantiating or other function to define the input event stream(s) (e.g. input event key(s)) that will be processed by a given instance of the mapper class. A publication method may publish an output even on an output event stream defined according to the publication attribute; [0061] FIG. 4 illustrates an example logical arrangement of mapper instances 402a-402d and updater instances 404a-404c. As shown a mapper 402a may publish events that are input to any number of other mappers 402b-402c).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Halaas, Dukatz, and Richter, as applied to claim 9, in further view of Simitsis et al. (US 2017/0161323 A1).

Regarding claim 10, Halaas, Dukatz, nor Richter expressly teach wherein the user input includes entity types, the entity types comprising one or more of: objects, individuals, events, or concepts, and wherein, the input attributes correspond to feature characteristics of the entity types.  
	However, in a similar field of endeavor Simitis’ abstract teaches “a computing device may include a processor. The processor may receive a query defining a particular set of data stored in at least one database. The processor may access metadata associated with the particular set of data and may select a data attribute associated with the particular set of data based on the metadata. The processor may automatically generate sub-queries of the query using the data attribute selected based on the metadata. The processor may process the sub-queries and provide a query result of the query that is a combination of sub-query results of the sub-queries.” Further, Simitsis teaches wherein the user input includes entity types, the entity types comprising one or more of: objects, individuals, events, or concepts, and wherein, the input attributes correspond to feature characteristics of the entity types ([0010] The following is an example of using automatically-generated sub-queries to process a query for a particular set of data stored in a database. For example, assume a database that stores fact tables and dimension tables. Fact tables may be relatively larger than dimension tables and may frequently receive data describing real-world events. For example, a fact table may include data indicating that customer X purchased item Y at store Z at time W in quantity Q for price P. A fact table may record measures of an event (e.g., quantity, price, etc.) while other descriptive attributes of the event (e.g., customer name, age, store location, day and time, item color, size, weight, etc.) may be recorded in dimension tables that may be referenced by the fact table.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Simitsis with the teachings of Halaas, Dukatz, and Richter to perform queries on data on behalf of a user. The modification would have been motivated by the desire of aiding a user to analyze sales for a particular month by efficiently running the query in one or more databases. See Simitsis’ [0007-8].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Halaas, Dukatz, and Richter, as applied to claim 11, in further view of Kumar et al. (US 2016/0378607 A1).

Regarding claim 12, Halaas teaches wherein the model attributes comprise of a first set of model attributes that are commutative and wherein, the partitioning of the data model is based on the first set of model attributes (Col. 1 line 60 through Col. 2, lines 16: Col. 1 line 60 through Col. 2, lines 16: A binary parallel processor of this kind may for instance be well suited for handling decomposable or partitionable data processing problems, for instance searching in large information volumes. A partitionable search problem can be defined as a problem where a query about a relation between an object x and an object set corresponds to a repeated use of a commutative and associative binary operator b (i.e., attributes) which has an identity and a primitive query which is applied between a new object x and each element f in the set F. One then has a partitionable search problem when the logic function OR is combined with the primitive query "is x=f" applied between the object x and each element f i F. As mentioned by Stolfo & al a problem which consists of answering a query about set F, may be answered by combining the answers of the queries applied to arbitrary subsets of F. The problem is in other words partitionable or decomposable and well suited for rapid execution by means of parallel processing).  
	
Halaas, Dukatz, nor Richter does not explicitly teach a second set of model attributes that are non-commutative.
	
However, Kumar teaches a second set of model attributes that are non-commutative ([0028] data checking sequences are typically easily partitionable because they have strong commutative properties. That is, the order in which the data is processed is irrelevant. For instance, the data checking function may be implemented as one large XOR function partitioned between F( ), G( ) and H( ). The data checking function can be an arbitrarily complex software operation. However, for cases in which the data checking function is not commutative, the unit of data being checked should reside at the level of the function being used. For example if the entire data fits inside a single DIMM, only F( ) is used.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kumar with the teachings of Halaas, Dukatz, and Richter to determine whether the data is partitionable. The modification would have been motivated by the desire of performing parallel operations on data efficiently.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Halaas et al. (US 6,760,744 B1) in view of Dukatz (US 2017/0339021 A1), in view of Richter et al. (US 2016/0342447 A1), and in further view of Lam et al. (US 2013/0347005 A1).

Regarding claim 16, it is a system type claim having similar limitations as claim 1 above, therefore it is rejected under the same rationale above. Further, the additional limitations one or more processors; and memory storing one or more computer-readable instructions that, if executed by the one or more processors, cause the one or more processors to perform acts comprising  are taught by Dukatz in [0006] “a computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations in accordance with implementations of the methods provided herein.” But Halaas and Dukatz do not expressly teach receiving near-real-time input from a user device.

However, Lam teaches receiving near-real-time input from a user device ([0005] MapReduce has emerged as a popular method for processing large data sets or "big data." Using MapReduce, a developer simply writes a map function and a reduce function. The system automatically distributes the workload over a cluster of commodity machines, monitors the execution, and handles failures. In the past few years, however, not just big data, but fast data, i.e., high-speed real-time and near-real-time data streams, has also exploded in volume and availability. Prime examples include sensor data streams, real-time stock market data, and social-media feeds such as Twitter, Facebook, YouTube, Foursquare, and Flickr. The emergence of social media in particular has greatly fueled the growth of fast data, with well over 4000 tweets per second (400 million tweets per day), 3 billion Facebook likes and comments per day, and 5 million Foursquare checkins per day. [0059] FIG. 3B illustrate an example of a mapper class 306, that likewise includes attributes 308 and methods 310 to facilitate processing input event streams and publishing output event streams. The mapper class 306 may define subscription and publication attributes that function the same as for the updater class 300, that is they define one or more input event streams (e.g. input event key(s)) and one or more output event streams (e.g. output event key(s)).).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lam with the teachings of Halaas, Dukatz, and Richter to perform parallel operations on streaming data. The modification would have been motivated by the desire of an improved method for performing a map-reduce type operation for streaming data with very low latency (See Lam’s [0008]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Halaas, Dukatz, Richter, and Lam, as applied to claim 16, in further view of Mikamo (US 2003/0163512 A1).

Regarding claim 17, Halaas, Dukatz, Richter, and Lam do not expressly teach wherein the demand analysis module is further configured to: determine an additional computational demand for processing the data model, based at least in part on the subset of the model attributes being non-commutative, and initiate an analysis of the data model at one of the individual network resources, based at least in part on the computational demand.
	
However, Mikamo teaches wherein the demand analysis module is further configured to: determine an additional computational demand for processing the data model, based at least in part on the subset of the model attributes being non-commutative, and initiate an analysis of the data model at one of the individual network resources, based at least in part on the computational demand ([0054] The resource management system 36 manages resources on the system such as the CPU resources, memory resources, and the like. In addition, the resource management system 36 generates one or more processes (i.e., a plurality of parallel processes or a nonparallel process) based on a command sent from the GUI 34, the programs 35, and the CPU-resource additional-allocation system 37, and executes the one or more processes in a time-sharing manner. On the other hand, when the state of the idle CPU resources varies, the resource management system 36 sends a command to the CPU-resource additional-allocation system 37. At this time, in the case of execution in a time-sharing manner, the resource management system 36 refers to information registered in the assignment bit map 32 and the CPU-resource additional-allocation system 37, and assigns processes to each CPU. Details of the above information registered in the assignment bit map 32 and the CPU-resource additional-allocation system 37 are explained later, and details of the resource management system 36 are also explained later with reference to FIG. 4.; [0069] When parallel programs 35a, 35c, and nonparallel program 35b are submitted to the above construction, the process execution unit 362 generates parallel processes #11, #12, #31, and #32, and nonparallel process #21. In addition, when the state of idle CPU resources varies, the CPU-resource allocation-and-deallocation unit 361 sends a message to the CPU-resource additional-allocation system 37. Then, the permissibility-of-additional-allocation determination unit 372 in the CPU-resource additional-allocation system 37 registers additional allocation of idle CPU resources in the idle-timeslot map 33, and notifies the CPU-resource allocation-and-deallocation unit 361 of completion of the registration of the allocation. When the CPU-resource allocation-and-deallocation unit 361 is notified of the completion of the registration of the allocation, the CPU-resource allocation-and-deallocat- ion unit 361 performs additional allocation in accordance with the registered information in the idle-timeslot map 33 (which is sent with the notification) as indicated in FIG. 4 as "Additional-allocation State Ex." The additional-allocation state Ex is a state of additional allocation in accordance with the registered information sent with the notification. Then, the process execution unit 362 makes the corresponding CPUs execute the processes in accordance with the above additional allocation. In the additional-allocation state Ex, the parallel processes #11 and #12 of the parallel program (#1) 35a are entered in ones of the timeslots TS by normal allocation, and the nonparallel process #21 of the nonparallel program (#2) 35b and the parallel processes #31 and #32 of the parallel program (#3) 35c are entered in several other ones of the timeslots TS by additional allocation.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mikamo with the teachings of Halaas, Dukatz, Richter, and Lam, to perform queries on data with commutative and non-commutative attributes on behalf of a user. The modification would have been motivated by the desire of allowing modifying resource allocation based on the type of query.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Halaas, Dukatz, Richter, and Lam, as applied to claim 16, in further view of Abadi et al. (US 2011/0302151 A1).

Regarding claim 18,  Halaas, Dukatz, Richter, nor Lam expressly teach wherein the acts further comprise:
associating the individual partitioned segments of the data model with the individual network devices based on at least a computational demand of the individual partitioned segment.

However, Abadi teaches wherein the acts further comprise:
associating the individual partitioned segments of the data model with the individual network devices based on at least a computational demand of the individual partitioned segment ([0037] The job tracker 142 can handle runtime scheduling of data processing jobs 152, 154 (e.g., MapReduce jobs) and maintain information on each task tracker 122's load (i.e., demand) and available resources (i.e., availability). The task trackers 122 can handle processing of processing of part or all of the data processing jobs that are assigned to them by the job tracker 142. Each processing job can be broken down into various phases, each of which includes a plurality of sub-tasks or sub-phases that perform processing based on the number of data blocks that require such processing…he job tracker 142 can perform load-balancing by ensuring all available task trackers are assigned tasks. Task trackers 122 regularly update the job tracker 142 with their status through "heartbeat messages." A heartbeat message is a message sent from an origin (i.e., a task tracker) to a destination (i.e., a job tracker) that enables the destination to identify if and when the origin fails or is no longer available.; [0037] The job tracker 142 assigns tasks/sub-phases to task trackers 122 based on locality and load balancing.).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Abadi with the teachings of Halaas, Dukatz, Richter, and Lam to determine how to schedule the partitioned tasks to available processing elements . The modification would have been motivated by the desire of ensuring load balancing is achieved.

Regarding claim 19, Abadi teaches wherein the acts comprise: 
set an affinity of the individual network devices to process the partitioned segments of the data model ([0037] The job tracker 142 assigns tasks/sub-phases to task trackers 122 based on locality and load balancing. Locality can be determined by matching task trackers 122 to appropriate tasks that process data, which is local to them.).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Halaas, Dukatz, Richter, and Lam, as applied to claim 16, in further view of Simitsis (US 2017/0161323 A1).

Regarding claim 20, Lam teaches identifying entity types associated with the near-real-time input ([0005] MapReduce has emerged as a popular method for processing large data sets or "big data." Using MapReduce, a developer simply writes a map function and a reduce function. The system automatically distributes the workload over a cluster of commodity machines, monitors the execution, and handles failures. In the past few years, however, not just big data, but fast data, i.e., high-speed real-time and near-real-time data streams, has also exploded in volume and availability. Prime examples include sensor data streams, real-time stock market data, and social-media feeds such as Twitter, Facebook, YouTube, Foursquare, and Flickr (i.e., entities). The emergence of social media in particular has greatly fueled the growth of fast data, with well over 4000 tweets per second (400 million tweets per day), 3 billion Facebook likes and comments per day, and 5 million Foursquare checkins per day.) but neither Halaas, Dukatz, Richter, nor Lam expressly teach further comprise: 
the entity types being one of objects, individuals, events, or concepts, and 
analyzing the entity types to identify input attributes, the input attributes being feature characteristics of the entity types, and partitioning the data model based at least in part on the input attributes.

However, Simitsis teaches further comprise: the entity types being one of objects, individuals, events, or concepts, and analyzing the entity types to identify input attributes, the input attributes being feature characteristics of the entity types, and partitioning the data model based at least in part on the input attributes ([0010] The following is an example of using automatically-generated sub-queries to process a query for a particular set of data stored in a database. For example, assume a database that stores fact tables and dimension tables. Fact tables may be relatively larger than dimension tables and may frequently receive data describing real-world events. For example, a fact table may include data indicating that customer X purchased item Y at store Z at time W in quantity Q for price P. A fact table may record measures of an event (e.g., quantity, price, etc.) while other descriptive attributes of the event (e.g., customer name, age, store location, day and time, item color, size, weight, etc.) may be recorded in dimension tables that may be referenced by the fact table.; [0023] Metadata access instructions 108 may access metadata associated with the particular set of data defined by the query that is received by query processing instructions 106. The metadata may include any metadata associated with data in databases 114. For example, metadata access instructions 108 may access metadata relating to data tables that may be accessed for a query requesting all sales data from May of the current year from all stores in California, such as the number of unique items in the data tables, the number of attributes in the data tables, and the like.; [0024] Data attribute selection instructions 110 may select, identify, or determine, based on the metadata accessed by metadata access instructions 108, a data attribute associated with the particular set of data. A data attribute may be any characteristic, category, classification, or type of information that may be used to identify data. The selection of the data attribute may be based on metadata indicating that parameterization of that particular data attribute may result in sub-queries that may be processed relatively efficiently. For example, the metadata may indicate that parameterizing the date attribute (e.g., date, store, etc.) may result in efficient sub-queries, and as such, data attribute selection instructions 110 may select the data attribute for parameterization. In some examples, the data attribute selected may result in sub-queries that each partition a disjoint subset of the original query.).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Simitsis with the teachings of Halaas, Dukatz, and Lam, to perform queries on data on behalf of a user. The modification would have been motivated by the desire of aiding a user to analyze sales for a particular month by efficiently running the query in one or more databases. See Simitsis’ [0007-8].

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195